Citation Nr: 1221744	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-11 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for spina bifida and residuals.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1971 to January 1973.  

This issue comes before the Board of Veterans Appeals (Board) on appeal from an August 2007 RO rating decision by the Atlanta, Georgia, Regional Office (RO).  In that decision, the RO denied a claim for service connection for spina bifida.  

In October 2009 and October 2010 this claim was remanded.  Initially, the claim was remanded for a hearing which the Veteran did not attend and gave no good cause to be rescheduled (See April 2010 documentation).  In October 2010, the claim was remanded for notice and to search for service treatment records; to obtain Social Security Administration (SSA) records; and to obtain private medical records.  The Board finds the RO complied with the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

Spina bifida occulta is a congenital or developmental defect and a clear preponderance of the evidence is against a finding that it was subject to superimposed disease or injury in service.  


CONCLUSION OF LAW

Spina bifida occulta is not a disease or injury for VA compensation purposes, and the Veteran does not have an acquired spinal disability that was incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303(c), 3.304, 4.9 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist 

In a July 2007 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  Also, he was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In October 2009, this claim was remanded to afford the Veteran an opportunity to appear at a Board hearing, but an April 2010 document shows that the Veteran failed to appear for the scheduled hearing.  The notice of the hearing was sent to the Veteran's last known address and the he had responded that he would attend.  The Veteran never stated any good cause to reschedule the hearing; the Board finds it is not necessary to reschedule the hearing.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011).  Additionally, in cases where VA is unable to obtain records, or if after continued efforts to obtain federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA is to provide the claimant oral or written notice of that fact.  38 C.F.R. § 3.159(e) (2011).  

Here, the Veteran was given a VA medical examination in June 2011; the Board finds the examination report to be fully adequate and explanatory.  All VA treatment and SSA records have been associated with the file.  Although the claim was remanded in October 2010 in part to obtain records from Dr. S., Dr. R. and N. Hospital; the Veteran only returned authorization and consent forms for Dr. S. and a Dr. M (records from these physicians are in the file).  In any case, many N. Hospital records were included in the SSA records.  

Service treatment records are not in the file at this time.  A May 2004 RO decision (which denied service connection for the residuals of a back and neck injury; claims not currently on appeal) showed that at the time of that decision service treatment records from May 26, 1971 to December 6, 1972 were in the file.  A summary of the records is provided in that decision.  In November 2010, the Veteran was advised that his service treatment records were unavailable, the service department did not have them, and he was asked to submit them if they were in his possession.  In February 2011, he was again advised and informed that VA would decide the claim based on the evidence of record if necessary and that it was ultimately his responsibility for providing the evidence.  See 38 C.F.R. § 3.159(e)(1).  In March 2011, the RO contacted the Veteran who stated he did not have any service treatment records.  A memorandum was completed the same month describing the efforts to obtain the records.  

The Board finds that further efforts to obtain the service treatment records at this time would be futile.  Id.  When a claimant's treatment records are lost or destroyed, the VA has a "heightened" duty to assist in the development of the claims.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  However, the Board also finds that the summary of the contents of the service treatment records in the May 2004 RO decision (especially as it pertains to the back) is helpful and because there is no evidence that the summary is inaccurate, the Board will refer to it in the adjudication of the claim.  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds the duty to notify and assist has been met.  

Legal Criteria and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit reiterated that under 38 U.S.C.A. § 1154(a) VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated that under § 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: "(1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, 492 F.3d at 1377.  The Board must do more than look for a medical nexus in adjudicating claims with lay evidence; it must also discuss competence and credibility.  

The United States Court of Appeals for Veterans Claims (Court), held that the Veteran was competent to testify to factual matters of which he had first-hand knowledge, including having right hip and thigh pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), noted that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  Id.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  In adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In determining whether lay evidence is satisfactory, the Board may consider the demeanor of the witness, internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  The presumption of soundness does not apply to congenital defects because such defects are not considered diseases or injuries within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009); see also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

VA's General Counsel has held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VA Gen. Coun. Prec. 82-90 (July 18, 1990), 55 Fed. Reg. 45,711; 38 C.F.R. §§ 3.303(c), 3.306.  According to the VA General Counsel's opinion, however, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VA Gen. Coun. Prec. 82-90.  

The Court has held that spina bifida occulta is a developmental disorder for which benefits may not be granted.  Thibault v. Brown, 5 Vet. App. 520, 522-23 (1993).  

Here, in a December 2007 notice of disagreement, the Veteran made clear that his theory of the claim was that his congenital spina bifida had been aggravated during his service.  In his March 2009 appeal, the Veteran stated that activities during his training while in service caused his current bowel and bladder dysfunction.  In a November 2003 statement and in a June 2006 claim, the Veteran said he fell from a pole while in service at Fort Gordon in 1971.  He had back pain on and off ever since.  

However, in a February 2007 letter to SSA, the Veteran said his problem began in 1999.  He drove trucks and began to have bladder and bowel issues.  He was unable to hold his urine and could not have a bowel movement on a daily basis.  In September 2005 he was diagnosed with spina bifida by VA.  He received surgery on March 31, 2006 at N. Hospital to release the spinal cord.  

To be precise, the Veteran's claim is essentially that there has been superimposed disease or injury on his spina bifida occulta and its residuals, as under the applicable law, regulations and precedent explained above, that is the only viable theory.  38 C.F.R. §§ 3.303(c), 4.9; Thibault, 5 Vet. App. at 522-23; VA Gen. Coun. Prec. 82-90.  

The May 2004 RO decision, which was written when service treatment records were in the file, reflects that service treatment records from May 26, 1971 to December 6, 1972 were reviewed.  The decision references a September 18, 1972 record which showed in-service treatment for mild tenderness and spasm of the back.  Sensation was intact.  Treatment consisted of rest, a profile for one week and Valium.  The impression was low back strain.  There was no other treatment for the back while in service and the separation examination was negative for back pathology.  

An undated private record in the file shows the Veteran was in a motor vehicle accident.  He complained of hip pain.  An October 1997 private record showed an assessment of sciatica.  An October 2003 VA imaging report of the spine stated that the Veteran had complained of a history of neck and back pain.  There were no findings of fracture, subluxation, or degenerative changes, but a mild deformity of the distal sacrum was noted, most likely secondary to "old post traumatic changes versus congenital in etiology."  Clinical correlation was recommended.  

In a February 2004 VA record, the Veteran complained of urinary incontinence.  September 2004 MRI findings were consistent with spinal dysraphism within the sacrum, with associated probable anterior sacral myelomeningocecle.  It was felt that the conus medullaris was located below the L2 level and represented a tethered cord.  He also had degenerative disc disease (mild) and a dilated bladder probably due to the meningocele or myelomeningocele.  

An October 2004 VA urology outpatient record following up on the Veteran's voiding dysfunction showed the MRI of the pelvis was reviewed.  It was noted that the left inferior and lateral aspect of the S1 segment and entire left side of the sacrum below the S1 level was missing.  The coccyx was not seen, which suggested that there was agenesis of the coccyx.  There was significant displacement of the rectum anteriorly and slightly to the left of midline by the sacral meningocele.  As a result of the MRI, the clinician concluded that the voiding dysfunction was likely due to meningocele/tethered cord; a neurogenic bladder was assessed.  

In September 2005, a VA doctor determined that although the Veteran had a sacral meningocele with bladder dysfunction, he was not an operative candidate due to his diabetes mellitus, smoking and age.  Dr. R., who did another MRI in November 2005, also did not recommend surgery for spinal cord tethering.  It appeared that the lumbar and cauda equina nerves transferred into a cyst with probable tethering of the spinal cord and possibly the clonus.  There also appeared to be a large sacral cyst associated with the deformity of the bony elements of the lumbosacral region.  Dr. R. concluded that the Veteran's signs and symptoms of spinal cord tethering included bowel and bladder dysfunction, mild lower extremity weakness and lower extremity spasticity.  He was referred to another neurosurgeon.  

Dr. S. saw the Veteran in November 2005 and the impression was bowel and bladder incontinence with progressive numbness and weakness in the legs due to a congenital lumbar defect; the presacral cyst and spina bifida were specifically noted.  The Veteran reported a history of back problems since the 1990s.  He thought he had an MRI at some point in the 1990s and was told his back was normal.  For the past two and a half years, he had progressive difficulty with weakness and numbness in the legs; incontinence of the bowel and bladder; and numbness around his penis.  A prostate biopsy and colon evaluation were negative.  

After a series of tests at N. Hospital (see December 2005 CT scan and MRI as well as a February 2006 NCS), Dr. M. wrote an office note in March 2006 stating that essentially, the Veteran had a tethered cord: "He has slowly become neurologically injured from this tethered cord, with significant loss of his bowel, bladder and sexual function over the last three years."  Given the current severity, Dr. M. stated it was time to consider untethering the cord.  The same month, Dr. M. wrote a letter to the Veteran's insurer, stating that the Veteran had "a very unusual history" of mid-sacral agenesis and an anterior pseudomeningocele with tethering of his spinal cord to the dorsal and inferior-most aspect of the pseudomeningocele.  "He tolerated this quite well for most of his life, but as he has age advanced over the years he developed significant difficulty with his bowel and bladder to the point that these functions were severely compromised."  

Dr. M. performed the tethered cord surgery and posterior sacral laminectomy with tethered cord release and dowel repair surgery at N. Hospital in March 2006.  Follow up records from March through May show he initially did well, then suffered a cerebrospinal fluid leak and was eventually diagnosed with acute meningitis.  When Dr. M. evaluated him in May, he noted postoperative symptoms had improved but residual symptoms were still back pain and bowel/bladder dysfunction with no new symptoms.  In a January 2008 VA record, the Veteran stated that the surgery was somewhat helpful for back pain, but did not improve the bowel and bladder dysfunction.  No further surgery was recommended due to risk of paralysis.  

In April 2008, the Veteran's treating VA physician stated the Veteran had pain in his back which had been worsening and noted also that surgery for his myelomeningocele did not improve his symptoms.  In July, a SSA determination stated a back disability began August 22, 2003.  A May 2010 VA physician's assistant (PA) record shows the Veteran requested help in getting a service-connected disability, but the PA believed it would be inappropriate to comment because he only had minimal familiarity with it.  In April 2011, the Veteran told his VA doctor he had been physically stable since surgery in 2006.  

In June 2011, the Veteran was given a VA examination.  The claims file was reviewed and the Veteran was interviewed.  The Veteran stated that he had low back pain with an onset of 2000.  He said he always had a back problem off and on since 2000, but it worsened in 2003.  He mentioned that while in service in about 1972, he went to sick call a couple of times for back pain.  He said he fell in service in 1971, but did not go to sick call right away as he was very young.  He reported bladder pressure and episodes of incontinence and lots of constipation.  His back pain has worsened over time.  His 2006 surgery was noted.  He said that since that time he has had multiple falls.  

The Veteran's back symptoms were recorded and a current MRI was taken.  He still had congenital spinal malformation with a large cyst protruding anteriorly into the pelvis from the thecal sac at the upper sacral level with accompanying tethering of the spinal cord which terminates at L5.  The diagnoses included degenerative disc disease of the lumbosacral spine as there was X-ray evidence of mild facet joint arthropathy at the lumbosacral junction.  

The examiner noted that Dr. S.'s impression was that bowel and bladder incontinence with progressive numbness and weakness in the legs was due to a congenital lumbar defect; the presacral cyst and spinal bifida.  The service treatment records (as summarized in the May 2004 RO decision) were also noted; there was a complaint in service for low back pain in August 1972 and no diagnosis at separation from service.  

The examiner stated it was less likely as not that the Veteran's congenital spina bifida had increased in severity or was permanently aggravated due to service.  She explained that any mild degenerative changes of the spine were associated with his neurological condition as well as the wear and tear of aging; this was not related to the strain as separation examination was negative.  The spina bifida is a common neural tube defect and the second most common congenital anomaly; symptoms of this problem (like the Veteran's bowel and bladder issues) were noted.  The examiner stated literature review noted that back pain, leg pain and scoliosis are the primary symptoms of tethered cord syndrome in adults.  The Veteran reported back pain in the 1990s which progressively worsened to include neurological impediment incontinence, back pain, leg numbness and weakness.  His current symptoms were well known symptoms associated with spina bifida.  All evidence in the file, including Dr. S.'s November 2005 note, clearly showed that his symptoms were due to a congenital defect.  Two recent scholarly articles regarding spina bifida were cited.  

The Board finds the Veteran competent to state as a lay person to state what he has actually experienced about his back problems (to include the impact on his bowels and bladder).  Washington, 19 Vet. App. at 368-69; 38 C.F.R. § 3.159(a)(2).  For example, the Veteran is competent to state he has experienced back problems since his service.  However, the Board does not find the Veteran competent to attribute particular symptoms to his spina bifida or to superimposed disability; that is for a medical expert.  

Also, the Board finds that while the Veteran indicated that he had back symptoms since service, the weight of the evidence suggests that his problems really began in the late 1990s.  (For example, see Dr. S.'s November 2005 record and June 2011 VA examination report.)  As a result, the Board finds the Veteran has been inconsistent on the history of his disability and assigns his statements less weight as a result.  Caluza, 7 Vet. App. at 511.  

The Board finds that spina bifida occulta is a congenital or developmental defect and is not subject to service connection.  In coming to this determination, the Board relies on the medical expertise of Dr. S., the VA examiner and Thibault, 5 Vet. App. at 522-23.  The Board also finds that the spina bifida occulta was not subject to superimposed disease or injury or aggravation and relies on the VA examination report in coming to that conclusion.  There is no competent evidence in the file showing superimposed disease or injury in service.  

The Board finds that the benefit of the doubt rule is not applicable in this case.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  The preponderance of the evidence is against granting service connection.  Id.  


ORDER

Service connection for spina bifida and residuals is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


